Citation Nr: 0201368	
Decision Date: 02/11/02    Archive Date: 02/20/02

DOCKET NO.  00-00 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Evaluation of a service-connected meniscus tear of the 
left knee, currently rated 20 percent disabling.

2.  Evaluation of a service-connected meniscus tear and 
chondromalacia of the right knee, currently rated 20 percent 
disabling.

3.  Evaluation of a service-connected central vestibular 
disorder, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The appellant entered the United States Naval Academy in July 
1991, and he was disenrolled by reason of disability in 
February 1992.  His service as a midshipman during that 
period is considered "active duty" under VA law.  See 
38 U.S.C.A. § 101(21)(D) (West 1991).  Accordingly, and 
because the character of his service was honorable, he is 
properly considered a "veteran" for purposes of VA 
benefits.  See 38 U.S.C.A. § 101(2), (24) (West 1991 & Supp. 
2001); 38 C.F.R. § 3.1(d) (2001).

By a decision entered in May 1999, the RO, among other 
things, granted secondary service connection for a meniscus 
tear of the left knee and for a meniscus tear and 
chondromalacia of the right knee.  Both disabilities were 
rated 10 percent disabling, effective from August 21, 1998.  
The veteran perfected an appeal to the Board of Veterans' 
Appeals (Board), challenging the evaluations assigned.  
Subsequently, in September 2000, while the appeal was 
pending, a hearing officer at the RO increased the rating for 
each knee to 20 percent, effective from May 1, 2000.  The 
hearing officer also granted service connection for a central 
vestibular disorder and assigned a 10 percent evaluation 
therefor, effective from August 21, 1998.

Thereafter, the veteran continued to express dissatisfaction 
with the ratings assigned for his knee disorders.  He also 
initiated appeals with respect to the effective dates 
assigned for the 20 percent evaluations for those disorders, 
and with regard to the rating assigned for the vestibular 
disorder.  In April 2001, a hearing officer at the RO awarded 
the veteran an effective date of August 21, 1998 for the 20 
percent evaluations for the knee disorders.  The prior 
ratings for the vestibular disorder and the disorders of his 
knees were confirmed and continued.  In October 2001, during 
a video conference hearing held before the undersigned Member 
of the Board, the veteran indicated that he wished to 
continue his appeal with respect to the evaluations assigned 
for his knees and the vestibular disorder.  However, he 
indicated that he was satisfied with the RO's decision with 
regard to the effective date assigned for the 20 percent 
evaluations for his knees.  See 38 C.F.R. § 20.204 (2001).  
Consequently, the issues remaining on appeal have been 
characterized as set forth above.

By a statement dated in June 1999, the veteran raised the 
issue of secondary service connection for depression.  The 
matter is therefore referred to the RO for further action, as 
appropriate. 


FINDINGS OF FACT

1.  The veteran's service-connected knee disorders are 
currently manifested by flexion objectively limited to 30 
degrees on clinical evaluation, together with pain, 
tenderness, and spasm.  Presently, there is no medial or 
lateral collateral ligamentous laxity that can be tested.  

2.  The veteran is currently in receipt of a 30 percent 
evaluation for ataxia secondary to post-concussion syndrome 
with conversion disorder.  The assignment of an increased 
rating for a central vestibular disorder based on staggering 
would amount to an evaluation of the same disability and/or 
manifestation under different diagnoses.

3.  The veteran is not currently service connected for any 
hearing impairment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a meniscus tear 
of the left knee have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1, 4.3, 
4.7, 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 
5259, 5260 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).

2.  The criteria for a 30 percent rating for a meniscus tear 
and chondromalacia of the right knee have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.14, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5257, 5258, 5259, 5260 (2001); 66 Fed. Reg. 
45,620, 45,630-32 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

3.  The claim for a rating in excess of 10 percent for a 
central vestibular disorder lacks legal merit.  38 U.S.C.A. 
§§ 1155, 5103, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.14, 4.20, 4.87, 4.130, Diagnostic Codes 6204, 6205, 
9424) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), now codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
Supp. 2001).  Thereafter, on August 29, 2001, VA promulgated 
regulations to implement the new law.  See Duty to Assist, 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  With the exception of 
the amendments to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
the provisions of the VCAA and associated regulations are 
applicable to all claims filed on or after November 9, 2000, 
or filed before November 9, 2000 and not yet final as 


of that date.  See VCAA § 7(a), reprinted in 38 U.S.C.A. 
§ 5107 (West Supp. 2001) (Historical and Statutory Notes, 
Effective and Applicability Provisions); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); VAOPGCPREC 11-2000, 66 Fed. Reg. 33,311 
(June 21, 2001).

Prior to enactment of the VCAA, VA had an obligation to 
notify a claimant of the evidence necessary to complete an 
application for benefits if the claimant's application was 
incomplete.  See 38 U.S.C.A. § 5103 (West 1991).  If the 
claimant had a hearing, VA had an obligation to fully explain 
the issues and suggest the submission of evidence that the 
claimant may have overlooked that would be advantageous to 
his position.  See 38 C.F.R. § 3.103(c) (2000).  In addition, 
if the claimant submitted a well-grounded claim for benefits, 
VA had a duty to assist him in developing the facts pertinent 
to the claim.  See 38 U.S.C.A. § 5107(a) (West 1991); Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied, 524 U.S. 
940 (1998).
 
Under the new law and regulations, VA is required to notify a 
claimant and the claimant's representative, if any, of the 
information necessary to complete his application if his 
application is incomplete.  38 U.S.C.A. § 5102(b) (West Supp. 
2001).  Moreover, irrespective of whether the claimant has 
had a hearing, VA is required to notify the claimant and the 
claimant's representative, if any, of any information or 
evidence necessary to substantiate his claim for VA benefits.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  VA is also required to make reasonable efforts 
to assist a claimant in obtaining evidence to substantiate 
the claim-even if the claim would not have been well 
grounded under prior law-unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,631 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(d)).  As part of the assistance required by 
the new law, VA is required to make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)).  VA is also required to afford a 
claimant a medical examination and/or medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620, 45,631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)).

In Karnas v. Derwinski, 1 Vet. App. 308 (1991), the Court 
noted that when the controlling law changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, "the question 
arises as to which law now governs."  Id. at 311.  In that 
regard, the Court held that:

	[W]here the law or regulation changes after a 
claim has been filed or reopened but before 
the administrative or judicial appeal process 
has been concluded, the version most 
favorable to [the] appellant . . . will apply 
unless Congress provided otherwise or 
permitted the Secretary of [VA] (Secretary) 
to do otherwise and the Secretary did so.

Id. at 313.

Here, neither Congress nor the VA Secretary has required that 
the new law and regulations be given only prospective effect.  
Indeed, as noted above, with the exception of the amendments 
to 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. 
§ 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) (none of which 
are applicable here), the provisions of the VCAA and 
associated regulations have been made applicable to all 
claims filed on or after November 9, 2000, or filed before 
November 9, 2000 and not yet final as of that date.  
Accordingly, because the claims here in question were filed 
in August 1998, and an appeal of those claims was still 
pending on November 9, 2000, the veteran is entitled to have 
his claims adjudicated under the more favorable of the old 
and new provisions.

Turning to the question of which of those provisions is more 
favorable, the Board finds that the new law and regulations 
are somewhat more favorable than the old.  This is so because 
the new law contains some additional safeguards not provided 
for under former law.  For instance, in obtaining records not 
in the custody of a Federal department or agency, VA is 
required under the new law to make more than one request for 
such records if the initial request is unsuccessful, unless 
the response to the initial request indicates that the 
records sought do not exist or that a follow-up request for 
the records would be futile.  66 Fed. Reg. 45,620, 45,630-31 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(1)).  
In addition, if VA is unable to obtain Federal or non-Federal 
records, VA is required under the new law to provide notice 
to the claimant containing the identity of the records VA was 
unable to obtain; an explanation of the efforts VA made to 
obtain the records; a description of any further action VA 
will take regarding the claim, including notice that VA will 
decide the claim based on the evidence of record unless the 
claimant submits the records VA was unable to obtain; and 
notice that the claimant is ultimately responsible for 
providing the evidence.  66 Fed. Reg. 45,620, 45,631 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(e)).  These, 
and other, procedural safeguards are more particularized 
under the new law as compared to the old, and in that respect 
the new law is more favorable.  Consequently, the veteran is 
entitled to have his claims considered under the new law.

In this regard, the Board finds that the requirements of the 
VCAA and associated regulations have been satisfied.  By 
virtue of the RO's rating decisions and the statements of the 
case (SOCs) and supplemental SOC furnished the veteran during 
the course of this appeal, he has been notified of the 
information and evidence necessary to substantiate his 
claims.  In addition, with respect to the duty to assist, it 
appears from the record that all of the evidence necessary to 
a proper adjudication of his claims has been associated with 
the claims file.  This is especially true in light of the 
fact that the Board is granting the full benefit sought by 
the veteran with respect to his knee claims (as articulated 
during a January 2001 hearing held at the RO), and in view of 
the Board's decision that his claim for a rating in excess of 
10 percent for a central vestibular disorder lacks legal 
merit.  See discussion infra.  Under the circumstances, there 
is no reasonable possibility that additional assistance would 
aid the veteran in further substantiating his claims.  
Therefore, because there is no need for further development 
under the VCAA, the Board will proceed to a consideration of 
these claims on the merits.

II.  Evaluation of Knee Disorders

The veteran maintains that the 20 percent evaluations 
currently assigned for the disorders of his knees are 
inadequate.  During a hearing held at the RO in January 2001, 
he testified that an award of a 30 percent rating for each 
knee would satisfy his appeal.

Disability evaluations are determined by the application of a 
schedule of ratings, which is in turn based on the average 
impairment of earning capacity caused by a given disability.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the evaluations to be 
assigned to the various disabilities.

Knee disabilities manifested by recurrent subluxation and 
lateral instability are evaluated in accordance with the 
criteria set forth at 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2001).  Ratings of 10, 20, and 30 percent, respectively, are 
warranted for slight, moderate, and severe recurrent 
subluxation or lateral instability.  Id.

Knee disabilities manifested by limitation of flexion are 
evaluated under the criteria set forth at 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (2001).  A 10 percent rating is 
warranted for limitation of flexion to 45 degrees.  See 
38 C.F.R. § 4.71, Plate II (2001).  A 20 percent rating is 
warranted for limitation of flexion to 30 degrees, and a 30 
percent rating is warranted for limitation of flexion to 15 
degrees.  Id.
 
When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).

Separate evaluations may in some cases be assigned for non-
overlapping manifestations of knee disability.  See, e.g., 
38 C.F.R. § 4.14 (2001); VAOPGCPREC 9-98, 63 Fed. Reg. 
56,703-04 (Oct. 22, 1998); VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (Dec. 1, 1997); Esteban v. Brown, 6 Vet. App. 259, 
261-62 (1994).  However, the combined evaluation for the 
affected leg cannot exceed the rating for amputation at the 
elective level, were amputation to be performed.  38 C.F.R. § 
4.68 (2001).

VA regulations define disability of the musculoskeletal 
system primarily as "the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance."  38 C.F.R. 
§ 4.40 (2001).  To that end, section 4.40 provides that:

The functional loss may be due to absence 
of part, or all, of the necessary bones, 
joints and muscles, or associated 
structures, or to deformity, adhesions, 
defective innervation, or other 
pathology, or it may be due to pain, 
supported by adequate pathology and 
evidenced by the visible behavior of the 
claimant undertaking the motion.  
Weakness is as important as limitation of 
motion, and a part which becomes painful 
on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to 
show evidence of disuse, either through 
atrophy, the condition of the skin, 
absence of normal callosity or the like.

With regard to disorders of the joints, applicable 
regulations provide that "the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes."  38 C.F.R. § 4.45 (2001).   To that end, 
the regulations provide that, when rating disabilities of the 
joints, inquiry will be directed to considerations such as:

	(a)  Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).

	(b)  More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).

	(c)  Weakened movement (due to muscle injury, 
disease, or injury of peripheral nerves, 
divided or lengthened tendons, etc.).

	(d)  Excess fatigability.

	(e)  Incoordination, impaired ability to 
execute skilled movements smoothly.

	(f)  Pain on movement, swelling, deformity or 
atrophy of disuse.

Id.  The regulations further provide that instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also to be 
considered.  Id. § 4.45(f).

The difficulty in rating functional loss due to factors such 
as pain on use was recognized by the United States of Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) (Court) in 
the case of DeLuca v. Brown, 8 Vet. App. 202 (1995).  There, 
the Court noted that the VA examination relied upon to rate 
the veteran's disability had merely included findings as to 
the range of motion at the time of the examination, without 
accounting for factors enumerated in 38 C.F.R. § 4.40.  The 
Court cited the case of Bierman v. Brown, 6 Vet. App. 125, 
129 (1994), in which 38 C.F.R. § 4.10 was quoted for the 
proposition that a rating examination must include a "full 
description of the effects of disability upon the person's 
ordinary activity."  DeLuca, 8 Vet. App. at 206 (emphasis 
added).  In order to effectuate that requirement, the Court 
explained that, when the pertinent diagnostic criteria 
provide for a rating a disability on the basis of loss of 
range of motion, determinations regarding functional loss 
"should, if feasible, be 'portray[ed]' (§ 4.40) in terms of 
the degree of additional range-of-motion loss due to pain on 
use or during flare-ups."  Id.

Applying the foregoing laws and regulations to the facts of 
the present case, the Board finds that the evidence supports 
the assignment of a 30 percent rating for each of the 
veteran's knees.  The veteran has complained of instability 
in his knees on several occasions.  The record shows that he 
was noted to have slight lateral subluxation with full 
extension of the right knee in January 1996, and that a 
private physician, Timothy P. Finney, M.D., listed a 
diagnostic assessment of chronic instability of the right 
knee on a September 1998 prescription slip.  More recently, 
however, when the veteran was examined for VA compensation 
purposes in June 2000, the examiner specifically noted there 
was no medial or lateral collateral ligamentous laxity that 
could be tested.  Accordingly, there is no basis for 
assigning a higher rating for the veteran's disorders under 
Diagnostic Code 5257.  With regard to Diagnostic Code 5260, 
however, the Board finds that that code does provide a basis 
for a higher rating.  The report of the June 2000 examination 
shows that his knee disorders are manifested by flexion 
objectively limited to 30 degrees on clinical evaluation.  
That sort of limited flexion, standing alone, and without any 
evidence of factors such as pain on use, warrants only a 20 
percent rating.  See discussion, supra.  In this case, 
however, the evidence shows that the veteran has complained 
of increased disability outside the clinical setting, to 
include pain on use, and the record objectively shows that he 
suffers from pain, tenderness, and spasm of the knees.  Thus, 
while the June 2000 examination report does not contain a 
quantification of the veteran's functional limitations in 
terms of additional loss in range of motion as contemplated 
by the Court in DeLuca, the Board is persuaded that the 
veteran is seriously disabled with regard to flexion.  The 
evidence, at a minimum, gives rise to a reasonable doubt on 
the matter.  See 38 C.F.R. § 4.3 (2001).  Consequently, the 
Board hereby grants the veteran a 30 percent rating for each 
knee under 38 C.F.R. § 4.71a, Diagnostic Code 5260, which is 
the maximum schedular rating available for limitation of 
flexion.

In some of his submissions, the veteran appears to suggest 
that his knee disorders should be rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5258 and/or 5259 (2001).  As noted 
above, however, separate evaluations may be assigned only for 
non-overlapping manifestations of knee disability.  
Diagnostic Codes 5258, 5259, and 5260 all involve 
consideration of pain and limited motion.  See, e.g., 
VAOPGCPREC 9-98 (indicating that limitation of motion is a 
relevant consideration under Diagnostic Code 5259, and that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered under that code).  Consequently, the veteran's 
manifestations of pain and limited motion can be assigned 
only one rating under Diagnostic Codes 5258, 5259, and 5260.  
Here, the 30 percent rating the Board has awarded the veteran 
under Diagnostic Code 5260 exceeds that which is available 
under Diagnostic Codes 5258 or 5259.  In other words, he is 
being given the maximum rating available based on 
consideration of all three codes.  Accordingly, further 
consideration of Diagnostic Codes 5258 and 5259 is not 
warranted.

In reaching the foregoing conclusions, the Board has 
considered whether the veteran's knee claims should be 
referred for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1) (2001).  It is the 
Board's decision, however, that no such referral is 
warranted.  Nothing in the record suggests that either of the 
veteran's knee disabilities has resulted in frequent 
hospitalization, or that they have interfered with his 
employment in ways not already contemplated by the rating 
schedule.  His disabilities are adequately compensated by the 
30 percent ratings now assigned, which fully contemplate 
disability attributable to factors such as limitation of 
motion, pain, weakness, incoordination, and excess 
fatigability, and there is nothing in the record to suggest 
that his disability picture is so exceptional or unusual as 
to render impractical the application of the regular 
schedular standards.

III.  Evaluation of Central Vestibular Disorder

The veteran maintains that he is entitled to a 30 percent 
rating for service-connected  central vestibular disorder on 
the basis of staggering.  He acknowledges that he is 
currently in receipt of a 30 percent disability rating for 
ataxia, but contends that his ataxia and staggering are 
attributable to separate disabilities, and that the 
assignment of separate ratings is therefore not precluded.
 
As noted previously, VA regulations proscribe the evaluation 
of a single manifestation under different diagnoses (a 
practice known as "pyramiding").  The pertinent regulation 
states as follows:

  The evaluation of the same disability under 
various diagnoses is to be avoided.  
Disability from injuries to the muscles, 
nerves, and joints of an extremity may 
overlap to a great extent, so that special 
rules are included in the appropriate bodily 
system for their evaluation.  Dyspnea, 
tachycardia, nervousness, fatigability, etc., 
may result from many causes; some may be 
service connected, others, not.  Both the use 
of manifestations not resulting from service-
connected disease or injury in establishing 
the service-connected evaluation, and the 
evaluation of the same manifestation under 
different diagnoses are to be avoided.

38 C.F.R. § 4.14 (2001).

Applying the foregoing principles to the facts of the present 
case, the Board finds that the veteran's claim for a rating 
in excess of 10 percent for a central vestibular disorder 
lacks legal merit.  The record shows that he is currently in 
receipt of a 30 percent evaluation for ataxia secondary to 
post-concussion syndrome with conversion disorder under 
Diagnostic Codes 8099-9424 (corresponding to brain disability 
and psychiatric impairment).  The record also shows that he 
is in receipt of a separate 10 percent evaluation for 
dizziness attributable to a central vestibular condition, 
rated by analogy under 38 C.F.R. § 4.87, Diagnostic Code 6204 
(2001).  Notably, Diagnostic Code 6204 allows for the 
assignment of a 30 percent rating if the vestibular disorder 
is manifested by dizziness and occasional staggering.  Here, 
however, as noted above, the veteran is already being 
compensated at the 30 percent level for his ataxic gait 
(whether described as ataxia or "staggering") under a 
diagnostic code other than 6204.  The assignment of an 
increased rating for a central vestibular disorder under 
Diagnostic Code 6204 based on staggering would therefore 
amount to an evaluation of the same disability and/or 
manifestation under different diagnoses.  Because VA 
regulations provide that sort of "pyramiding" is to be 
avoided, his claim for a higher rating under Diagnostic Code 
6204 must be denied as a matter of law.

In some of his submissions, the veteran has argued in the 
alternative that his central vestibular disorder should be 
rated 60 percent disabling by analogy to Meniere's syndrome 
under 38 C.F.R. § 4.87, Diagnostic Code 6205 (2001).  In this 
regard, the Board notes that the veteran is not currently 
service connected for any hearing impairment.  Under the 
circumstances, therefore, because Meniere's syndrome is a 
disability manifested by hearing impairment, it is the 
Board's conclusion that the veteran's condition is not 
sufficiently similar to Meniere's syndrome, in terms of 
functions affected, so as to properly allow for an analogous 
rating of his condition under Diagnostic Code 6205.  See 
38 C.F.R. § 4.20 (2001).  His claim for a higher rating on 
that basis is therefore denied.


ORDER

A 30 percent rating is granted for the service-connected 
meniscus tear of the left knee, subject to the law and 
regulations governing the award of monetary benefits.

A 30 percent rating is granted for the service-connected 
meniscus tear and chondromalacia of the right knee, subject 
to the law and regulations governing the award of monetary 
benefits.

The claim for a rating in excess of 10 percent for a central 
vestibular disorder is denied.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

